Citation Nr: 1541852	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2013, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In March 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of each hearing is of record.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to his in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the November 2012 VA examination, the auditory thresholds for at least one frequency in each ear were 40 decibels or greater.   The Veteran has thus met the current disability requirement.

In addition, the Veteran's DD Form 214 reflects that his military occupation specialty was machine gunner.  The Veteran also indicated during the DRO and Board hearings that he engaged in live fire drills frequently and was also exposed to loud noise from tanks and helicopters.  The Veteran's testimony is competent, credible, and consistent with the type and circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  He has therefore met the in-service injury requirement.

The dispositive question in this case is thus whether the current bilateral hearing loss disability is related to the in-service noise exposure.  There are two medical opinions on this question.  In a May 2014 letter, Dr. G.H. opined that the Veteran's bilateral hearing loss was likely related to his in-service noise exposure.  He based this opinion on the type of noise to which the Veteran was exposed as a machine gunner and the lack of intervening noise trauma, as well as on his review of the medical records and examination of the Veteran.  In contrast, the November 2012 VA examiner opined that the Veteran's current bilateral hearing loss was not likely related to his in-service noise exposure based on the fact that the Veteran's hearing was within normal limits at separation without significant threshold shift from the time of entrance.  As both Dr. G.H. and the November 2012 VA examiner explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The evidence is thus approximately evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


